Citation Nr: 0911380	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-03 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to recognition of the Veteran's child, H.J., as 
helpless on the basis of permanent incapacity for self-
support before attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her friend


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 21, 
1976, to December 20, 1979; he also had 22 years, 11 months, 
and 17 days of active service prior to December 21, 1976.  
The Veteran died in May 1985.  The appellant is the mother of 
the Veteran's daughter, H.J.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

The appellant and her friend testified before the undersigned 
Veterans Law Judge at a hearing in January 2009.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's daughter was born in May 1958.

2.  The Veteran's daughter has not been shown to have been 
permanently incapable of self-support by reason of a mental 
or physical condition prior to attaining the age of 18 years.




CONCLUSION OF LAW

The criteria for recognition as a helpless child on the basis 
of permanent incapacity for self-support before attaining the 
age of 18 years have not been met.  38 U.S.C.A. § 101(4)(A) 
(West 2002); 38 C.F.R. § 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
August 2003, before the AOJ's initial adjudication of the 
claim.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claim, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
appellant, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
appellant's behalf.  Additionally, while the initial 
notification to the appellant did not include the criteria 
for assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), because the Board will 
deny the claim, an effective date question is not before the 
Board.  Consequently, a remand is not necessary.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided).  

Regarding VA's duty to assist, the RO obtained the daughter's 
private medical records and Social Security Administration 
(SSA) records.  VA has no duty to inform or assist that was 
unmet.

The appellant contends that her daughter, H.J., is entitled 
to recognition as a permanently incapacitated helpless child.  
H.J. was born in May 1958 and turned 18 in May 1976.  The 
appellant contends that H.J. has a permanent incapacity in 
the form of several mental disorders.  

The record shows that in June 1969, H.J. was placed into 
special education in school.

The earliest medical records related to H.J.'s conditions are 
dated in 1979.  A private medical record from L.S., M.D. 
dated in July 1979 shows that H.J. was hospitalized after 
attempted suicide.  The record shows that H.J. was a high 
school graduate.  She had been attending college and working 
part-time.  H.J. reportedly was working her way up her 
employer's hierarchy, but quit her job when she became 
depressed.  

A private medical record from Dr. L.S. dated in December 1979 
reveals that H.J. was considered gravely disabled and her 
illness kept her from working and being self-supporting.

SSA records show that H.J. has been considered disabled since 
1979.  A disability report dated in September 1979 and signed 
by H.J. indicates that she reported that her illness disabled 
her in March 1979.  She reported that her illness first 
bothered her in January 1978.  A vocational report also dated 
in September 1979 shows that H.J. reported being employed at 
three jobs from July 1976 to April 1979.  Her employment from 
July 1976 to December 1977 included working five days per 
week.  Her employment from January to April 1979 was with the 
same employer for whom she worked from July 1976 to December 
1977.  H.J. reported having supervisory responsibilities at 
one of her jobs.  

A record submitted by the Veteran dated in July 1980 shows 
that H.J. attended college full-time from January to June 
1980.  A letter submitted on behalf of the Veteran also dated 
in July 1980 shows that H.J. would not be returning to 
college that fall due to her health.  (The letter does not 
indicate what was wrong with H.J.'s health.)  

A letter from Dr. L.S., dated in December 1980, reveals that 
H.J. had a long history of psychiatric illness that had 
worsened in the last two years.  Dr. L.S. indicated that H.J. 
worked for a fast food restaurant prior to a psychotic break 
and depression.

A report dated in February 1981 shows that the appellant 
reported that prior to H.J. becoming ill, the family used to 
be active, with H.J. taking the lead in making family plans.

A private medical record from Dr. L.S., dated in November 
1985, shows that he reported first treating H.J. in 1979.  He 
reported that H.J. had been unable to work for many years.

A letter from a family friend dated in February 2005 
indicates that H.J. tried to commit suicide in 1975.

The appellant testified at a hearing in January 2009.  She 
testified that H.J. has been disabled since at least 1974.  
The appellant also testified that she sought treatment for 
H.J. when H.J. was around 17 years old.  She testified that 
H.J. graduated high school and then attended college even 
though she could not read or write.  She also testified that 
H.J. was unable to handle college.  The appellant further 
testified that she thought H.J. worked part-time while she 
was in high school, but she could not remember exactly when 
H.J. worked.  

VA recognizes a child of a veteran, who is defined in part, 
as a child who is permanently incapable of self-support by 
reason of mental or physical defect by or before his or her 
18th birthday.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. 
§§ 3.57(a)(1)(ii), 3.356.  The standard is that the evidence 
must show that the child does not have the capacity for self-
support.  See Bledsoe v. Derwinski, 1 Vet. App. 32 (1990).  
An adjudicatory body's focus in such cases must be on the 
claimant's condition at the time of his or her 18th birthday.  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  Initially, VA 
must determine whether the evidence shows the child to have 
been incapable of self-support as of his or her 18th 
birthday.  Id.  If so, the second part of the two-part test 
requires consideration of evidence as to the current 
condition of the child.  Id.  

Under 38 C.F.R. § 3.356(b), rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through her own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for the rating 
agency to determine based on competent evidence of record in 
each individual case.  Rating criteria applicable to disabled 
veterans are not considered controlling.  Several factors are 
for consideration.

1) Evidence that a claimant is earning 
her own support is prima facie evidence 
that she is not incapable of self-
support.  Incapacity for self-support 
will not be considered to exist when the 
child, by her own efforts, is provided 
with sufficient income for her reasonable 
support;

2) A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when her condition was such that 
she was employed, provided the cause of 
incapacity is the same as that upon which 
the original determination was made and 
there were no intervening diseases or 
injuries that could be considered major 
factors.  Employment which was only 
casual, intermittent, tryout, 
unsuccessful, or terminated after a short 
period by reason of disability, should 
not be considered as rebutting permanent 
incapability of self-support otherwise 
established;

3) Employment of a child prior or 
subsequent to the delimiting age may or 
may not be a normal situation, depending 
on the educational progress of the child, 
the economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises doubt as 
to whether they would render the average 
person incapable of self-support, factors 
other than employment are for 
consideration.  In such cases it should 
be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends; and

4) The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.  

38 C.F.R. § 3.356(b) (2008).

Here, the relevant evidence of record does not show that H.J. 
was permanently incapable of self-support by reason of mental 
or physical defect before she attained the age of 18 years in 
May 1976.  The record shows that H.J. was able to graduate 
high school, even if she was enrolled in special education.  
Following high school graduation, the evidence shows that 
H.J. attended college and worked at three different jobs.  
H.J. attained the age of 18 years in May 1976 and reported 
working five days per week beginning in July 1976.  One of 
her jobs included supervisory responsibilities.  A medical 
record from Dr. L.S. dated in July 1979 indicates that H.J. 
was working her way up her employer's hierarchy.  In her 
disability report for the SSA dated in September 1979, H.J. 
reported that her illness began in January 1978 when she was 
19 years old.  She reported that she did not become disabled 
until March 1979, nearly three years after she attained the 
age of 18 years.  The Board is persuaded by the 
contemporaneous SSA records that show that significant 
problems relative to employability did not begin until after 
she attained the age of 18 years.  There is no indication 
that H.J. was incapable of performing her daily activities in 
the home and community equivalent to the activities of 
employment of any nature within her physical or mental 
capacity which would provide sufficient income for reasonable 
support.  

The Board acknowledges the appellant's contention that H.J. 
was permanently incapable of self-support prior to attaining 
the age of 18 years.  The Board also acknowledges the 
appellant's friend's statement that H.J. attempted suicide 
before she turned 18.  However, even if H.J. was disabled 
prior to attaining the age of 18 years, the evidence does not 
show that she was permanently incapable of self-support.  As 
noted above, H.J. was capable of self-support as evidenced by 
her graduating high school, attending college, and working.  
At one point she was both attending college and working part-
time.  The evidence shows that H.J. worked from July 1976 to 
April 1979, and attended college until June 1980.  The record 
does not indicate that H.J.'s employment was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability.  As noted above, one of 
H.J.'s positions lasted from July 1976 to December 1977 and 
she worked for the same employer twice.  The Board also 
acknowledges that in December 1979, H.J. was opined to be 
gravely disabled and unable to work.  However, this evidence 
is not determinative of the issue of H.J.'s status as of her 
18th birthday.  In short, the evidence does not show that 
H.J. was permanently incapable of self-support before she 
attained the age of 18 years in May 1976.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran's daughter is not 
a helpless child on the basis of permanent incapacity for 
self-support before attaining the age of 18 years.


ORDER

Entitlement to recognition of H.J. as a helpless child on the 
basis of permanent incapacity for self-support before 
attaining the age of 18 years is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


